Citation Nr: 0511974	
Decision Date: 04/28/05    Archive Date: 05/11/05

DOCKET NO.  00-01 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a bilateral foot 
disorder, to include pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

F. Hoffman, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1971 to 
June 1974.  This matter comes properly before the Board of 
Veterans' Appeals (Board) from an October 1998 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office in Columbia, South Carolina (RO).

In February 2002, the veteran filed a claim regarding for 
entitlement to a total disability rating based on individual 
unemployability.  He was sent a notification and assistance 
letter, also in February 2002.  No further action has been 
taken by the RO regarding this claim.  It is, therefore, 
referred to the RO for appropriate disposition.  
Additionally, the veteran testified before the Board at a 
videoconference hearing in April 2003, that he had a 
dislocated hip due to an in-service incident.  This issue is 
also referred to the RO for appropriate disposition.

The issue of entitlement to an increased rating for tinnitus 
is remanded to the RO via the Appeals Management Center in 
Washington, DC.


FINDINGS OF FACT

1.  The current low back disorder is not related to the 
veteran's military service.

3.  Pes planus is related to the veteran's military service.




CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2004).
 
2.  Pes planus was incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  VA has 
issued regulations to implement the provisions of the VCAA.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the veteran by 
letters dated in March 2002 and April 2004 that VA would 
obtain all service personnel and service medical records, VA 
medical records, and any other employment or medical records 
about which the veteran notified them.  The veteran was 
advised that it was his responsibility to either send 
employment and medical treatment records from his employer 
and private physician regarding treatment for his claimed 
disabilities, or to provide a properly executed release so 
that VA could request the records on his behalf.  The duty to 
notify the veteran of necessary evidence and of 
responsibility for obtaining or presenting that evidence has 
been fulfilled.  Id.

Third, VA has a duty, in order to assist claimants, to obtain 
evidence needed to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In this case, the veteran's 
service department medical records are on file, and his VA 
treatment records have been associated with the claims file.  
The veteran was notified of the need for a VA examination, 
and one was provided for him in April 2004.  The veteran was 
asked to advise VA if there was any other information or 
evidence he considered relevant to his claim so that VA could 
help him by getting that evidence.  He was also advised what 
evidence VA had requested, and notified in a statement of the 
case and four supplemental statements of the case what 
evidence had been received.  There is no indication that any 
pertinent evidence was not received.  Thus, VA's duty to 
assist has been fulfilled.

The Board observes that VA did not specifically seek out all 
evidence in the veteran's possession, to include certain 
private medical records, employment records and lay 
statements.  However, the veteran submitted written 
statements as well as hearing testimony indicating that he 
would provide VA with the aforementioned evidence.  The Board 
further observes that by failing to reply to requests for 
information about any additional evidence not of record, the 
veteran has stated sub silentio that he neither has, knows 
of, nor wishes to provide, any further pertinent evidence.  
Hence, no evidence has been lost to the record, and there is 
no failure to assist the veteran simply because VA did not 
explicitly ask him to submit all evidence about which he is 
aware.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may have, or should 
have, information that is essential in obtaining the putative 
evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.

Service Connection For A Low Back Disorder.

Service connection may be established for a disability 
resulting from a personal injury suffered or a disease 
contracted in line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  Service connection may also be granted on the basis 
of a post-service initial diagnosis of a disability or 
disease, where a physician relates the current condition to 
the period of service.  38 C.F.R. § 3.303(d); see also Cosman 
v. Principi, 3 Vet. App. 503, 505 (1992).  In such instances, 
a grant of service connection is warranted only when "all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred during service."  
38 C.F.R. § 3.303(d).

The veteran had active military service from June 1971 to 
June 1974.  He contends that he experienced two back injuries 
while in service:  the first during basic training when he 
fell during a training exercise; and the second after falling 
from a helicopter while in Vietnam.  

The evidence associated with the claims file shows that the 
veteran served in Vietnam as an Aircraft Mechanic and 
Repairman.  Further, the evidence shows that the 164th Combat 
Aviation Group, to which the veteran belonged, experienced 
enemy fire.  

The veteran contends that he has a low back disorder that is 
the result of two injuries experienced while in service.  The 
veteran testified as to these incidents at the RO in March 
2000.  The veteran claimed that the first injury to his back 
occurred while in Basic Training when he fell during an 
exercise and landed on his back.  The veteran testified that 
after the first incident, he sought medical attention and was 
told he had "back strain" and to rest for a few days.  
However, the veteran also reported that he was sent directly 
back to full duty the next day.  The veteran testified that 
the second incident occurred when he was working "early 
morning preflight."  He testified that during a preflight 
check, he had been standing on top of the helicopter while it 
was raining.  He was checking the loader blades, and stated 
that he "hit some hydraulic fluid or something, but when I 
did, I lost my balance, and slipped, and fell approximately 
10 feet to the ground and hit my back on a rocket pod on the 
way down."  The veteran then testified that he did not seek 
medical attention because he did not want to be taken off of 
flight status.  He stated that his back hurt for "a couple 
of weeks," but that it "got better," and that since that 
time, his low back pain has been sporadic.

At a videoconference hearing before the Board in April 2003, 
the veteran testified that he injured his back in basic 
training and further testified that at his second alleged 
fall, he was a crew chief on a helicopter.  He testified that 
they had landed in a "fire base" and that he "went up top" 
to check "the vibration."  The veteran then testified that 
he and his crew "started taking fire and it was raining 
during monsoon."  He stated that he "was coming off the 
helicopter, I slipped.  I fell in the pylon with my back and 
I hit the ground and, again, I was out in the field."  The 
veteran testified that he fell approximately 20 feet.  He 
again testified that he did not seek medical attention 
because he did not want to be taken off of flight status.

In May 1971, six weeks prior to induction into military 
service, the veteran's Report of Medical History indicated on 
this report that he had strained his back two weeks prior to 
the examination, or in late April 1971.  However, on clinical 
examination the veteran's back was normal.  However, it was 
noted that the veteran had strained his back "2 weeks ago."  
Subsequent service medical records are negative for any 
complaints, treatment, or findings of a back disorder.  On 
the veteran's Report of Medical History dated in June 1972, 
he indicated that he did not have any back trouble, and, on 
clinical evaluation in June 1972, the veteran's spine and 
back was normal.  A June 1973 Report of Medical History shows 
that the veteran indicated no back trouble, and the 
contemporaneous examination of the back was normal.  The 
veteran's service separation examination conducted in May 
1974 shows no history of a back injury or complaints of 
recurrent back pain.  The clinical examination was negative 
as to any abnormal findings with regard to the veteran's 
back.

The veteran testified that he sought treatment for low back 
pain shortly after separating from military service.  
However, the veteran indicated that the then-treating 
physician died, and so the records are now unavailable.  
Consequently, the earliest medical evidence showing a back 
disorder is dated in November 1999, more than 25 years after 
service separation.  The November 1999 private magnetic 
resonance imaging scan (MRI) revealed a "broadly bulging 
disk at L4-5" that was "productive of mild to moderate 
narrowing at the bilateral neural foramina, somewhat greater 
on the right than the left."  A private physician's letter 
dated in December 1999 stated that the veteran "suffers from 
chronic radicular pain in his lower back and legs."  The 
letter further stated that this pain "has been present for 
over twenty-five years and has not responded to conventional 
therapy."

Private treatment notes from May 2001 indicate that the 
veteran complained of back pain.  An April 2003 letter from 
the veteran's private chiropractor's states that "[i]t is as 
likely as not that [the veteran's] condition was caused by 
injuries received while in active military service."

Upon VA examination of the veteran's back in April 2004, the 
veteran reported an injury to his back in basic training and 
injuring his back "again in Vietnam with another direct blow 
to his lower back."  After the comprehensive physical 
examination-to include range of motion testing, strength 
testing, and reflex testing-the examiner diagnosed the 
veteran's low back condition as "discogenic low back pain 
without radiculopathy."

An October 2004 addendum to the examination report states:

It is less likely than not that a direct 
blow to the back would cause discogenic-
type low back pain which is what the 
[veteran] has.  It is very difficult in 
retrospect to determine how much of a 
role his military service played in his 
ongoing back pain.  Given the fact that 
he has never had any time off for his 
back and even with a second injury having 
undergone nonsteroidal inflammatory drug 
care for his back, I would think that it 
is less likely than not that [the 
veteran's] current back problems were 
incurred in and permanently aggravated by 
military service.

In order to prevail on the merits of a claim for service 
connection on a direct basis, three elements must be present:  
(1) medical evidence of a current disability; (2) medical 
evidence or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of an injury or disease; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The competent 
medical evidence of record shows that the veteran is 
currently diagnosed with discogenic low back pain without 
radiculopathy and that the veteran experiences low back pain.  
Thus, medical evidence of a current chronic disability is 
shown by the evidence of record.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  

The veteran's lay testimony is competent to establish the 
occurrence of an injury.  38 U.S.C.A. § 1154 (West 2002); 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  However, 
the veteran's lay testimony and statements are not competent 
to establish that this injury resulted in a chronic disorder.  
Although the veteran testified that he fell in basic training 
and was treated for a back strain, his service medical 
records are negative for any such treatment.  Additionally, 
the veteran testified that he injured his back while in 
Vietnam in a combat situation.  See 38 U.S.C.A. § 1154(b).  
The veteran served in Vietnam from January 1972 to December 
1972.  Subsequent to this time, the veteran's service medical 
records show that he did not have back pain and his spine was 
found normal on examinations in June 1973 and May 1974.  
Although the veteran claims to have received treatment for a 
back disorder soon after service discharge, the first 
evidence of record of a back disorder was not until 
approximately 25 years after service discharge.  Accordingly, 
the Board finds that a chronic back disorder is not shown in 
service.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In this regard, 
the April 2003 private opinion relating the veteran's current 
back disorder to his military service consists only of the 
aforementioned quote, without any supporting medical 
rationale.  Moreover, the December 1999 private letter, which 
indicates that the veteran had experienced low back pain for 
25 years, does not indicate that the practitioner had been 
treating the veteran throughout those years and does not 
relate the low back pain to any incident in service while in 
Vietnam 27 years earlier or Basic training 28 years earlier.  
See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  

The Board finds that the comprehensive VA physical 
examination report dated in April 2004, with the addendum, is 
more probative as to the issue of whether his current back 
disorder is related to his military service.  The VA examiner 
considered the veteran's service and post service medical 
records, as well as the findings of the examination.  The 
examiner provided a rationale for the opinion provided by 
noting that the veteran had never had any time off for his 
back and only underwent nonsteroidal inflammatory drug care 
for his back, and therefore concluded that any incident in 
service was not likely related to the veteran's current back 
disorder shown 25 years subsequent to service discharge.  See 
Evans v. West, 12 Vet. App. 22, 30 (1998) (it is the 
responsibility of the Board to weigh the evidence, including 
the medical evidence, and determine where to give credit and 
where to withhold the same and, in so doing, the Board may 
accept one medical opinion and reject others).

Consequently, service connection for a low back disorder must 
be denied.  The Board has considered the doctrine of 
reasonable doubt in reaching this decision; however, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Service Connection For A Bilateral Foot Disorder, To Include 
Pes Planus.

Service connection may be established for a disease or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 101(16), 1110 (West 2002).  Service connection 
may also be granted for any disease or disability diagnosed 
after discharge, when all the evidence including that 
pertinent to service, establishes that the disease or 
disability was incurred in service.  38 C.F.R. § 3.303(d).

The veteran had active duty from June 1971 to June 1974.  The 
veteran claims that he experienced pain in his feet during 
basic training, and then throughout his term of service.  The 
veteran contends that he was treated for this pain, and given 
inserts to wear in his shoes while in basic training, but 
that his active service duties required him to wear a type of 
shoe that did not accommodate the inserts.

Service medical records show that the veteran reported no 
trouble with his feet in his induction examination conducted 
in May 1971.  The physical examination indicated that the 
veteran's feet were normal.  In July 1971, the veteran sought 
treatment for "flat feet," and was given arch supports.  
Approximately four days later, also in July 1971, the veteran 
sought treatment again and reported that the arch supports 
were "no help."  A June 1972 Report of Medical History 
shows that the veteran indicated that he did not have "foot 
trouble," and the medical examination shows normal feet.  
One year later in June 1973, the veteran provided a history 
of problems with his feet, which was noted as pes planus.  
The clinical examination at that time found the veteran's 
feet normal.  The veteran's service separation examination 
indicated a history of "foot trouble," however, the 
clinical examination was normal.  Lastly, on his service 
separation examination in May 1974, the veteran reported foot 
trouble; however, the clinical findings were normal.

A private treatment record from November 1999 show that the 
veteran complained of pain in both arches of the feet, and in 
his legs.  The physical examination showed "a pes planus 
deformity of both feet."  X-rays were taken, which confirmed 
pes planus deformity "with a very low calcaneal inclination 
angle and also a very high talocalcaneal ankle."  The 
private physician's impression was that the veteran had 
"[p]es [p]lanus [d]eformity with chronic tibialis posterior 
tendonitis."  The examiner opined that, "[t]he origin of 
this certainly could have been the military as per his onset 
of pain.  The deformity itself certainly existed prior to his 
onset of entering the military."  The veteran was referred 
for functional orthotics and prescribed a medication.  
Private treatment notes dating from December 1999 to March 
2002 indicate that the veteran was fitted with orthotics.  
The veteran's treating podiatrist provided a letter dated in 
April 2003 that indicated the veteran has "chronic tibialis 
posterior tendonitis associated with a pes planus 
deformity."  Again, the physician stated that, "[i]t is as 
likely as not that this condition manifested itself during 
military service."

Upon VA examination in April 2004, the veteran reported 
bilateral foot pain, with the left being greater than the 
right, and both worse with "excessive" standing or walking.  
He reported that his feet began to hurt while in basic 
training.  The veteran reported having routine injections 
into his plantar fascia, approximately three times per year.  
He indicated that the injections do help with his pain for 
approximately one to two weeks.  He stated that he had never 
has any physical therapy.  The veteran reported wearing 
orthotics in both shoes, and a comprehensive sleeve around 
his left foot and ankle.  Upon physical examination, and 
after x-rays, the veteran's bilateral foot condition was 
diagnosed as "[b]ilateral symptomatic pedis planus."  The 
examiner stated that, "I do not believe that [the veteran] 
had any disorder of his . . . feet prior to his time in 
service."

A November 2004 addendum to this report states, "[t]he 
combination of chronic plantar fascia attritional ruptures, 
multiple injections has led to a pes planus and chronic 
plantar fasciitis.  It is as likely as not that the onset was 
during his time in service, and aggravated by military 
duties."  The examiner also noted that the veteran "has a 
history of diabetes" and suggested that resultant peripheral 
neuropathy also contributes the veteran's "ongoing pain."

Again, in order to prevail on the merits of a claim for 
service connection, three elements must be present:  (1) 
medical evidence of a current disability; (2) medical 
evidence or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of an injury or disease; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  There is 
medical evidence of a current disability.  

Although a private practitioner in 1999 opined that the pes 
planus existed prior to service entrance, the veteran's 
service induction examination was negative for any evidence 
of pes planus, and therefore, the veteran is presumed sound 
upon entrance into the military service.  See 38 U.S.C.A. 
§ 1111 (West 2002).  As the veteran is presumed sound on 
service entrance, the first evidence of pes planus was during 
military service.  A private podiatrist noted that it was 
"as likely as not" that the veteran's current pes planus 
manifested during his military service.  Additionally, the VA 
examiner opined that that is was "as likely as not" that 
the onset was during the veteran's military service.  
Accordingly, as pes planus was first noted in service, the 
veteran is currently diagnosed with pes planus, and private 
and VA examiners have concluded that the veteran's current 
pes planus began while in the military, service connection 
for pes planus is warranted.

 
ORDER

Service connection for a low back disorder is denied.

Service connection for a bilateral foot disorder, to include 
pes planus, is granted.


REMAND

The October 1998 rating decision denied not only the 
veteran's claims of entitlement to service connection for a 
low back condition and a bilateral foot disorder, the issues 
on appeal discussed above, but also denied service connection 
for bilateral hearing loss and tinnitus.  Based on the 
October 1998 denial of increased benefits, a VA letter was 
sent to the veteran in November 1998 giving notice of 
information regarding the veteran's rights of appeal.  A 
notice of disagreement (NOD) regarding the rating decision 
was received by the RO in October 1999.  Subsequently, the 
veteran was granted service connection for both bilateral 
hearing loss and tinnitus in a January 2005 rating decision.  
The veteran's service-connected tinnitus was assigned a 
disability evaluation of 10 percent, effective in November 
1999.

In March 2005, the veteran's representative submitted a 
written brief wherein the representative expressed 
disagreement with the assigned rating for tinnitus.  The 
Board recognizes this submission as a notice of disagreement 
(NOD) on the issue of entitlement to an initial disability 
evaluation in excess of 10 percent for service connected 
bilateral tinnitus.  The filing of an NOD initiates the 
appeal process.  See Godfrey v. Brown, 7 Vet. App. 398, 408-
410 (1995).  VA has not yet issued a statement of the case as 
to the issue of entitlement to an initial disability 
evaluation in excess of 10 percent for service connected 
bilateral tinnitus, pursuant to 38 U.S.C.A. § 1114(j) (West 
2002).  The Board is, therefore, obligated to remand this 
issue.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, this case is remanded for the following actions:

1.  Appropriate action, including the 
issuance of a statement of the case and 
notification of the veteran's appellate 
rights on the issue of entitlement to an 
initial disability evaluation in excess of 
10 percent for service connected bilateral 
tinnitus, pursuant to 38 U.S.C.A. 
§ 1114(j), is necessary.  38 C.F.R. § 
19.26 (2004).

2.  The RO shall remind the veteran and 
his representative that to vest the Board 
with jurisdiction over these issues, a 
timely substantive appeal to the January 
2005 rating decision, which assigned the 
10 percent evaluation for tinnitus, must 
be filed.  38 C.F.R. § 20.202 (2004).  If 
the veteran perfects an appeal as to this 
issue, the case should be returned to the 
Board for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


